UNITED STATES DISTRICT COURT
                                                                                           FIt,ED
                                   FOR THE DISTRICT OF COLUMBIA                             UI::L '; 3 2C1D
                                                                                      Clerk. U.S. District & Bankruptcy
                                                   )                                 Courts for the District of Columbia
     Karen F. Long,                                )
                                                   )
            Plaintiff,                             )
                                                   )
                      v.                           )        Civil Action No.             10 2106
                                                   )
     Grey FUIT,                                    )
                                                   )
            Defendant.                             )
                                                   )


                                        MEMORANDUM OPINION

            This matter is before the Court on its initial review of plaintiff s pro se complaint and

     application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

     application and dismiss the case because the complaint fails to meet the minimal pleading

     requirements of Rule 8( a) of the Federal Rules of Civil Procedure.

            Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

     656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

     complaints to contain "( I) a short and plain statement of the grounds for the court's jurisdiction

     [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

     Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

     F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

     notice of the claim being asserted so that they can prepare a responsive answer and an adequate

     defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

     F.R.D. 497,498 (D.D.C. 1977).




(~
       Plaintiff, a resident of Oxon Hill, Maryland, sues an individual apparently associated with

a Giant Food Store in Oxon Hill, Maryland. The complaint, consisting of scribbling and

disjointed phrases, fails to provide any notice of a claim or the basis of federal court jurisdiction.!

A separate Order of dismissal accompanies this Memorandum Opinion.




                                              United States District Judge
Date: December    ~    ,2010




        I This complaint is one of nine such submissions received by the Clerk's Office on the

same day. Each complaint names a different defendant but is otherwise the same. Moreover,
similar complaints were dismissed in August, September and November ofthis year for the same
reasons. Plaintiff is warned that her persistence in filing similar lawsuits may result in the
imposition of restrictions on her ability to file cases in this Court.

                                                  2